                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF GEORGIA
                               ATLANTA DIVISION



 UNITED STATES OF AMERICA,

 v.
                                                 CIVIL ACTION NO.
                                                 1:18-CR-0145-LMM
 REYNALDO GONZALEZ­
 ARREOLA,


           Defendant.



                                          ORDER

           This case comes before the Court on the Magistrate Judge's Report and

Recommendation ("R&R") [71], recommending that Defendant's Motions to

Suppress [45, 56] be denied. Pursuant to 28 U.S.C. § 636(b)(1), Defendant filed

Objections to the R&R [73]. After due consideration, the Court enters the

following Order:

      I.      LEGALSTANDARD

           Under 28 U.S.C. § 636(b)(1), the Court reviews the Magistrate's Report and

Recommendation for clear error if no objections are filed to the report. 28 U.S.C.

§ 636(b)(1). If a party files objections, however, the district court must determine

de    nova   any part of the Magistrate Judge's disposition that is the subject of a

proper objection. Id.; Fed. R. Crim. P. 59(b)(3). As Defendant filed objections, the

Court reviews the Magistrate Judge's challenged recommendations on a de           nova



basis. 28 U.S.C. § 636(b)(1). The Court will consider the objections in turn.
   II.      DISCUSSION


         Defendant argues he is entitled to a Franks hearing because he has

sufficiently proved that the Government intentionally, or with reckless disregard

for the truth, misrepresented in the Russell Affidavit that   Defendant received

$4,000 from an undercover officer ("UC") when all parties admit it was the UC

who received $4,000 from Defendant along with a duffel bag, which was found to

contain 15.2 kilograms of methamphetamine. Obj., Dkt. No. [73] at 1-2.

Defendant contends that because the DEA-6 Report, authored by Special Agent

Russell, does not contain any reference to Defendant receiving $4,000 from the

UC, his motion satisfies his Franks burden to produce evidence regarding

Russell's intent. Defendant also complains that Special Agent Russell should have

made it more clear from what he learned in recorded phone calls that Defendant

agreed to deliver a "suitcase."

         However, for the reasons stated by the Magistrate Judge, the Court

OVERRULES Defendant's Objection and ADOPTS the R&R. Defendant's


argument is essentially supposition. Just because another report does not include

a fact is not proof that a misrepresentation's inclusion elsewhere was intentional

or reckless. Defendant has not shown anything more than negligence. See Franks

v. Delaware, 438 U.S. 154, 171 (1978) ("To mandate an evidentiary hearing, the

challenger's attack must be more than conclusory and must be supported by

more than a mere desire to cross-examine. There must be allegations of

deliberate falsehood or of reckless disregard for the truth, and those allegations


                                          2
must be accompanied by an offer of proof. They should point out specifically the

portion of the warrant affidavit that is claimed to be false; and they should be

accompanied by a statement of supporting reasons. Affidavits or sworn or

otherwise reliable statements of witnesses should be furnished, or their absence

satisfactorily explained. Allegations of negligence or innocent mistake are

insufficient.").

       And the Court notes that the DEA-6 Form, as far as the Court can

determine, does not mention any payments, even though Defendant concedes

that he paid the UC $4,000 during the event summarized in that report. DEA-6,

Dkt. No. [45-2] at 27-29. The DEA-6, without more, is insufficient to establish

Special Agent Russell's intent for Franks purposes. The Court also finds that the

calls likewise do not address Special Agent Russell's intent in that Defendant did

deliver a suitcase; it was a duffel bag.

       Second, Defendant argues that the Magistrate Judge erred in finding that

even with excluding the misrepresentation, probable cause existed to search his

home. However, the Court likewise OVERRULES this Objection for the reasons

stated by the Magistrate Judge. See R&R, Dkt. No. [71] at 10-21. The affidavit

outlines a fair probability that evidence of drug conspiracy would be found at

Defendant's home.




                                           3
      III. CONCLUSION

      The R&R [71] is ADOPTED as the Order of this Court, and Defendant's

Objection to the R&R [73] is OVERRULED. Defendant's Motions to Suppress

[45, 56] are DENIED.

      The trial in this action is hereby set to begin on Monday, December 10,

2018 at 9:30 A.M. in Courtroom 2107. The pretrial conference will be held on

Thursday, December 6, 2018 at 2:00 P.M. in Courtroom 2107. By noon on

Tuesday, November 27, 2018, the parties are to file the following: motions in

limine and proposed voir dire questions. By noon on Tuesday, November 27,

2018, the Government must file a brief summary of the indictment that the

parties can rely on for voir dire. By noon on Tuesday, December 4, 2018, the

parties are to file responses to motions in limine and any objections and to those

items listed above.

      Excludable time is allowed through December 10, 2018, pursuant to 18

U.S.C. § 3161 (h)(7)(A) and (B)(iv), to give counsel for Defendant and the

Government the reasonable time necessary for effective preparation, taking into

account the exercise of due diligence. The Court finds that the ends of justice

served outweigh the best interest of the public and the Defendant in a speedy trial

and are consistent with both the best interest of the public and individual justice

in this matter.




                                         4
IT IS SO ORDERED this 7th day of November, 2018.




                           Leigh Marti�a    j
                           United States District Judge




                             5
